Citation Nr: 0430668	
Decision Date: 11/18/04    Archive Date: 11/29/04

DOCKET NO.  03-18 621A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for congestive heart 
failure.


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. A. Herman, Counsel


INTRODUCTION

The veteran had active military service from February 1974 to 
February 1978.  This matter arises from a July 2002 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in North Little Rock, Arkansas.

The veteran was afforded a personal hearing before the 
undersigned veterans law judge at the RO in March 2004.  A 
transcript of that hearing is contained in the claims folder.


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence relevant to an equitable disposition of the 
veteran's appeal.

2.  During his active duty in the Navy, the veteran did not 
serve within Vietnam (rather, he had service in deep-water 
vessels offshore of Vietnam), and he was not exposed to Agent 
Orange in service. 

3.  Diabetes mellitus did not manifest in service, and no 
medical evidence has been presented establishing a nexus 
between any incident, exposure, or sickness occurring in 
service and the veteran's diagnosed diabetes mellitus.

4.  Hypertension did not manifest in service or within one 
year of service discharge, and no medical evidence has been 
presented establishing a nexus between any incident, 
exposure, or sickness occurring in service and the veteran's 
current hypertensive disability.

5.  Congestive heart failure did not manifest in service or 
within one year of service discharge, and no medical evidence 
has been presented establishing a nexus between any incident, 
exposure, or sickness occurring in service and the veteran's 
current heart disability.


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by 
service, and may not be presumed to have been incurred 
therein. 38 U.S.C.A. §§ 1110, 1112, 1113, 1116 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (e) (2004).

2.  Hypertension was not incurred in or aggravated by 
service, and may not be presumed to have been incurred 
therein. 38 U.S.C.A. §§ 1110, 1112, 1113, 1116 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309(a), (e) (2004).

3.  Hypertension was not incurred in or aggravated by 
service, and may not be presumed to have been incurred 
therein. 38 U.S.C.A. §§ 1110, 1112, 1113, 1116 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309(a), (e) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

By a letter dated in February 2002, the RO advised the 
veteran of the essential elements of the Veterans Claims 
Assistance Act of 2000 (VCAA).  The veteran was advised that 
VA would make reasonable efforts to help him get the evidence 
necessary to substantiate his claims for service connection, 
but that he must provide enough information so that VA could 
request any relevant records.  He was asked to provide 
detailed information regarding his alleged exposure to 
asbestos so that the RO could better research his claim.  
Similarly, the RO requested that the veteran submit evidence 
showing exposure to herbicides (Agent Orange) used in 
Vietnam.  The veteran was also advised of the evidence 
received and was requested to provide authorization for the 
release of any additional private medical records.  The 
veteran was also asked to identify any additional information 
or evidence that he wanted VA to try and obtain.  

The July 2002 rating decision, a June 2003 statement of the 
case (SOC), and a March 2004 Supplemental SOC collectively 
notified the veteran of the relevant laws and regulations and 
essentially advised him of the evidence necessary to 
substantiate his claims for service connection.  The June 
2003 SOC specifically set forth the regulations pertaining to 
VA's duty to assist, thus notifying the veteran of his and 
VA's respective obligations to obtain different types of 
evidence.  These documents also advised the veteran of the 
evidence of record, adjudicative actions taken, and of the 
reasons and bases for denial.  

Medical records have been obtained from Wadley Regional 
Medical Center, the Shreveport VA Medical Center (VAMC), the 
Texarkana VA Outpatient Center (VAOC), C.L. Klein, M.D., and 
St. Michael's Hospital.   The veteran has not identified any 
outstanding medical records that would be pertinent to the 
claim on appeal.  Therefore, the Board finds that VA has 
satisfied its duty to notify and to assist pursuant to the 
VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 
C.F.R. § 3.159(b) (2004); Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Analysis

The veteran contends that his diagnosed diabetes mellitus, 
hypertension, and congestive heart failure are etiologically 
related to his active military service.  He argues these 
conditions are the direct result of his exposure to Agent 
Orange.  Alternately, he asserts that his exposure to 
asbestos aboard his ship (U.S.S. Hepburn) caused his diabetes 
mellitus, hypertension, and congestive heart failure.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
cardiovascular disease, to include hypertension, becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary. 38 U.S.C.A. § 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. § 3.307, 3.309(a) (2004).  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2004).

Further, if a veteran was exposed to a herbicide agent during 
active military, naval, or air service, the following 
diseases shall be service-connected, if the requirements of 
38 C.F.R. § 3.307(a) are met, even if there is no record of 
such disease during service: chloracne or other acneform 
diseases consistent with chloracne, Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers, diabetes mellitus and soft-
tissue sarcomas.  38 C.F.R. § 3.309(e).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2004).

Service medical records are absent any findings of 
complaints, treatment, or diagnosis of diabetes mellitus, 
hypertension, or congestive heart failure in service.  At his 
service discharge examination, the veteran's vascular and 
endocrine systems were reported to be normal.  A urinalysis 
for sugar was negative.  His blood pressure was 116/80.  
Records received from the service department show that the 
veteran served aboard the U.S.S. Hepburn, which was a 
destroyer escort.  He served as a seaman and a gunner's mate.

Treatment records from Wadley Regional Medical Center, the 
Shreveport VAMC, the Texarkana VAOC, Dr. Klein, and St. 
Michael's Hospital have been associated with the claims file.  
Dated from July 1988 to May 2002, those records document the 
veteran's treatment for multiple health problems including, 
but not limited to, congestive heart failure, hypertension, 
and diabetes mellitus, Type II.  None of the records 
contained any findings associating the veteran's diagnosed 
congestive heart failure, hypertension, or diabetes mellitus 
with his active military service, to include any in service 
exposure to asbestos.  There are also no findings pertaining 
to the treatment or diagnosis of asbestosis.  The Board notes 
that an admission report from Wadley Regional Medical Center 
dated in July1988 contained no findings that the veteran 
suffered from  hypertension, congestive heart failure, or 
diabetes mellitus.  In fact, at the time of his admission, 
the veteran's blood pressure was 120/90.  His heart had a 
regular sinus rhythm without murmurs, gallops, clicks, or 
rubs.  

As noted above, service medical records fail to establish 
diagnosis or treatment of diabetes mellitus, hypertension, 
and/or congestive heart failure during the veteran's active 
service.  There is also no evidence of diagnosis of 
hypertension or congestive heart failure within one year of 
service discharge.  The veteran does not dispute these 
findings.  In fact, at his personal hearing, the veteran 
testified that his hypertension was not diagnosed until 1981 
or 1982, which is three years after discharge.  He says his 
problems with congestive heart failure and diabetes mellitus 
were not diagnosed until the 1990s.  The core of the 
veteran's argument is that his diabetes mellitus, 
hypertension, and congestive heart failure were caused by his 
exposure to either Agent Orange or asbestos.

With regard to his argument that he was exposed to Agent 
Orange (herbicide agents) during his active military service, 
the law provides that a veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the Vietnam era shall be presumed to have been exposed 
during such service to an herbicide agent containing dioxin 
or 2,4- dichlorophenoxyacetic acid, and may be presumed to 
have been exposed during such service to any other chemical 
compound in an herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  38 U.S.C.A. § 1116(f) (West 
2002).

The veteran's DD-214, "Report of Separation From Active 
Duty," shows that he was awarded the National Defense Service 
Medal.  No other medal or commendation is listed.  
Nevertheless, the veteran maintains that the ship that he 
served aboard (U.S.S. Hepburn) frequently escorted transports 
that were destined for Cam Rahn Bay, Da Nang Harbor.  He 
makes no allegations, however, that his ship docked at any 
port in Vietnam.  He also makes no assertions that he ever 
physically set foot in the Republic of Vietnam.  Rather, he 
asserts that was frequently exposed to winds that blew out 
from the shore.  

In a precedent opinion, the VA General Counsel determined 
that for purposes of 38 U.S.C.A. § 101(29)(A), which defines 
the Vietnam era, service on a deep-water naval vessel in 
waters off the shore of the Republic of Vietnam does not 
constitute service in the Republic of Vietnam.  VAOPGCPREC 
27-97.  In the opinion, it was noted that the general 
definition of the Vietnam era in section 101(29) was meant to 
acknowledge the period during which United States personnel 
accompanied Vietnamese troops on combat missions within 
Vietnam.  The opinion contrasted this with the references to 
service "in the Republic of Vietnam" in 38 U.S.C.A. § 1116, 
which were included for a specific purpose relating to the 
use of herbicide agents in Vietnam.  The opinion went on to 
note the provisions of 38 C.F.R. § 3.307(a)(6)(iii), cited 
above.

More recently, the VA reiterated its position that service in 
deep-water naval vessels offshore of Vietnam (as opposed to 
service aboard vessels in inland waterways of Vietnam) is not 
included as "service in the Republic of Vietnam" for purposes 
of presumptive service connection for Agent Orange diseases 
including diabetes.  See 66 Fed. Reg. 23166 (May 8, 2001) 
(comments section in Federal Register announcement of final 
rule adding diabetes to the list of Agent Orange presumptive 
diseases).

The evidence does not show that any of the veteran's service 
involved actual visits within the country of Vietnam.  
Rather, he served in a deep-water ship, which may have been 
off the coast of Vietnam.  The cited legal authority on 
presumptive service connection for Agent Orange diseases, 
including diabetes mellitus, does not apply to his case.  
Furthermore, there is no credible evidence that he was 
actually exposed to Agent Orange while offshore.  
Consequently, service connection for diabetes mellitus, 
hypertension, and congestive heart failure may not be granted 
under the Agent Orange provisions of the law.

Turning to the veteran's claim of asbestos exposure, the 
Board notes that there is no current specific statutory 
guidance with regard to claims for service connection for 
asbestosis and other asbestos-related diseases nor has VA 
promulgated any regulations regarding asbestos-related 
diseases.  However, VA has issued procedures on asbestos-
related diseases which provide some guidelines for 
considering compensation claims based on exposure to asbestos 
in VA ADJUDICATION PROCEDURE MANUAL M21-1 (formerly 
Department of Veteran's Benefits, DVB, Circular 21-88-8, 
Asbestos-Related Disease (May 11, 1988)).  

Subparagraph 7.21a(1) of the M21-1 recognizes that inhalation 
of asbestos fibers can produce fibrosis and tumors, 
interstitial pulmonary fibrosis (asbestosis), pleural 
effusions and fibrosis, pleural plaques, mesotheliomas of 
pleura and peritoneum, lung cancer, and cancers of the larynx 
and pharynx.  Subparagraph 7.21a(3) points out that persons 
with asbestos exposure have an increased incidence of 
bronchial, lung, pharyngolaryngeal, gastrointestinal and 
urogenital cancer.  The risk of developing bronchial cancer 
is increased in current cigarette smokers who have had 
asbestos exposure.  Mesotheliomas are not associated with 
cigarette smoking.  Lung cancer associated with asbestos 
exposure originates in the lung parenchyma rather than the 
bronchi.  About 50 percent of persons with asbestosis 
eventually develop lung cancer, about 17 percent develop 
mesothelioma, and about 10 percent develop gastrointestinal 
and urogenital cancers.  All persons with significant 
asbestosis develop cor pulmonale and those who do not die 
from cancer often die from heart failure secondary to cor 
pulmonale.

The latency period for asbestos-related diseases varies from 
10 to 45 or more years between first exposure and development 
of disease.  M21-1, Part VI, Ch. 7.21(b)(2).  An asbestos-
related disease can develop from brief exposure (as little as 
a month or two) to asbestos or indirectly (bystander 
disease).  Id.  There is a prevalence of asbestos-related 
disease among shipyard workers since asbestos was used 
extensively in military ship construction. Id.  It is a fact 
that many U.S. Navy veterans during World War II were exposed 
to chrysotile products, as well as amosite and crocidolite, 
since these varieties of African asbestos were used 
extensively in military ship construction.  Id.; see also 
Ennis v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. 
Brown, 4 Vet. App. 428, 432 (1993).

The United States Court of Appeals for Veterans Claims 
(Court) has held that neither MANUAL M21-1 nor the CIRCULAR 
creates a presumption of exposure to asbestos solely from 
shipboard service.  Rather, they are guidelines which serve 
to inform and educate adjudicators as to the high exposure of 
asbestos and the prevalence of disease found in insulation 
and shipyard workers and they direct that the raters develop 
the record; ascertain whether there is evidence of exposure 
before, during, or after service; and determine whether the 
disease is related to the putative exposure.  Dyment v. West, 
13 Vet. App. 141 (1999); see also Nolen v. West, 12 Vet. App. 
347 (1999); VAOPGCPREC 4-2000.

The Board notes that the veteran was not an insulation or 
shipyard worker in the Navy.  Service department records 
reflect that he served aboard the U.S.S. Hepburn as a seaman 
and gunner's mate.  Shipboard service alone is not the same 
or similar to the exposure described in subparagraph 
7.21b(2).  There is no basis in the VA manual, regulations or 
law to presume that a person who was simply aboard a ship 
during service was exposed to asbestos.  In addition, the 
veteran served in the military during the mid-1970s and 
aboard a ship that, according to the Dictionary of American 
Naval Fighting Ships, was not laid down until June 1966.  The 
veteran would, obviously, not be included in the group of 
WWII Navy veterans who were potentially exposed during 
military ship construction.  Further, while not dispositive 
on the issue of exposure, the Board notes that the veteran 
was not in any of the groups typically associated with 
asbestos exposure (if he indeed served aboard a vessel with 
asbestos).  The Bureau of Navel Personnel (BUPERS) has 
indicated that the duties of a seaman and gunner's mate would 
have involved a minimal probability of asbestos exposure.  
The veteran argues, however, that he also served as a 
fireman, which would have increased his probability of 
exposure, and that his duties as a seaman involved the 
removal of asbestos from the ship.  The records received from 
the service department do not collaborate these assertions.

Regardless of whether he was exposed to asbestos or not, 
which appears to be highly unlikely, the veteran has not 
submitted any evidence showing that he has a disability 
attributed to asbestos exposure.  He has also failed to 
furnish any competent medical evidence showing that his 
diabetes mellitus, hypertension, and congestive heart failure 
are etiologically related to his purported exposure to 
asbestos.  He has made no indication that any medical 
professional has attributed his alleged exposure to asbestos 
to his problems with diabetes mellitus, hypertension, or 
congestive heart failure.  In this regard, the Board notes 
that none of these conditions are listed in subparagraph 
7.21a(1) as one of the disorders recognized from the 
inhalation of asbestos fibers.  The veteran's lay testimony 
alone is not competent evidence to support a finding on a 
medical question requiring special experience or special 
knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The Board declines to obtain a medical nexus opinion with 
respect to the claim of service connection for diabetes 
mellitus, hypertension, and/or congestive heart failure 
because there is no evidence of pertinent disability in 
service or for several years following service.  There is 
also no credible evidence showing exposure to asbestos in 
service, or that any of these conditions have been attributed 
to asbestos exposure.  Thus, while there are current 
diagnoses of diabetes mellitus, hypertension, and congestive 
heart failure, there is no true indication these disabilities 
are associated with service.  See Charles v. Principi, 16 
Vet. App. 370 (2002).  Any opinion relating the current 
diabetes mellitus, hypertension, and/or congestive heart 
failure to in service asbestos exposure would certainly be 
speculative.  However, service connection may not be based on 
a resort to pure speculation or even remote possibility.  See 
38 C.F.R. § 3.102 (2004).  The duty to assist is not invoked, 
even under Charles, where "no reasonable possibility exists 
that such assistance would aid in substantiating the claim."  
38 USCA 5103A(a)(2).

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the veteran's 
claims for service connection for diabetes mellitus, 
hypertension, and congestive heart failure and that, 
therefore, the provisions of § 5107(b) are not applicable.


ORDER

Entitlement to service connection for diabetes mellitus is 
denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for congestive heart 
failure is denied.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



